DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2019/0245543 A1 in view of Uryu et al. US 2020/0279861 A1 in further view of Raedt et al. US 2006/0012037 A1.
Regarding claims 23, 24 and 27, Lee discloses:
A method (Fig. 23) comprising:
bonding a first memory cube (687s) to a logic device (688) with first reflowable connectors (158); and
forming a first underfill (694) between the logic device and the first memory cube, the first underfill surrounding each of the first reflowable connectors.
Lee does not disclose:
the first memory cube comprising a plurality of first memory devices back-to-face bonded with dielectric-to-dielectric bonds and with metal-to-metal bonds, a top memory device of the first memory cube comprising first conductive bumps at a front side of the top memory device, each respective lower memory device of the first memory cube comprising bond pads at a front side of the respective lower memory device, the logic device comprising second conductive bumps, the first reflowable connectors physically and electrically coupling the first conductive bumps to the second conductive bumps.
Uryu discloses a publication from a similar field of endeavor in which:
the first memory cube (900) comprising a plurality of first memory devices (900A and 900B) back-to-face bonded with dielectric-to-dielectric bonds (dielectric shown between 688s attached to adjacent surface of 900A and 900B) and with metal-to-metal bonds (688), each respective lower memory device of the first memory cube comprising bond pads at a front side of the respective lower memory device (Fig. 23).
It would have been obvious to one skilled in the art to employ the direct bonding of memory device as taught by Uryu within the memory stack of Lee in order to reduce processing steps and package size thereby promoting cost reduction and use in size restrained applications such as mobile devices, etc.
Lee/Uryu do not disclose:
a top memory device of the first memory cube comprising first conductive bumps at a front side of the top memory device, the logic device comprising second conductive bumps, the first reflowable connectors physically and electrically coupling the first conductive bumps to the second conductive bumps.
Raedt discloses a publication from a similar field of endeavor in which:
a top device comprising first conductive bumps at a front side of the top device, the bottom device comprising second conductive bumps, the first reflowable connectors physically and electrically coupling the first conductive bumps to the second conductive bumps (Fig. 2).
It would have been obvious to one skilled in the art to employ the first and second conductive bump reflowable bonding technique of Raedt to the bonding of the top memory device and the bottom logic device of Lee in order to providing spacing in the event such a need in required between the memory stack and the logic device.
(claim 24) Lee: encapsulating (695).
(claim 27) Lee: 688 greater width than 687s.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Uryu/Raedt, as applied to claim 23 above, in further view of Dennard et al. US 2011/0121811 A1.
Regarding claim 26, Lee/Uryu/Raedt doe not disclose:
wherein the first memory cube further comprises a passive device at an intermediate layer of the first memory cube.
Dennard discloses a publication from a similar field of endeavor in which:
wherein the first memory cube further comprises a passive device at an intermediate layer of the first memory cube (Fig. 2; para 0020, passive elements).
It would have been obvious to one skilled in the art to employ the passive element in intermediate layers of a memory stack as taught by Dennard in order to provide specific voltage conversion and regulation to particular layers.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Uryu/Raedt, as applied to claim 23 above, in further view of Fujii US 2010/0171208 A1.
Regarding claim 28, Lee/Uryu/Raedt doe not disclose:
wherein a width of the logic device is less than a width of the first memory cube.
Fujii discloses a publication from a similar field of endeavor in which:
wherein a width of the logic device (2) is less than a width of the first memory cube (3a-3f) (Figs. 2 and 6).
It would have been obvious to one skilled in the art to employ the smaller logic device as taught by Fujii in order to address potential bowing concerns in the overall package arrangement by allowing space for reinforcement structures. 



Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or clearly suggest the limitations of claim 25 stating “forming a dielectric surrounding each of the first memory devices; and encapsulating the first underfill and the dielectric layer”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Claims 1-12, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “testing the first memory device and the second memory device using the first conductive bumps”; and of claim 12 stating “testing each of the memory devices using the conductive bumps”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894